Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 2/4/2022.
Claims 1-5, 7-10 and 12-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2A-prong 1: Claims 1-5, 7-10 an 12-20 are directed to non-statutory subject matter.  Claims 1 and 12 are directed to selecting a manufacturing solution for manufacturing a product for a customer by receiving a set of quotes for manufacturing the product, where each quote identifies a manufacturer providing the given quote, provides a listing of manufacturing processes in the given quote, a cost of the given quote, and a processing time for the given quote; receiving a set of precedence for the manufacturing processes which comprise the manufacturing solution; generating a set of candidate solutions from the set of quotes, where each candidate solution accounts for the set of precedence and is comprised of one or more quotes, such that the one or more quotes in a given candidate solution includes each of the two or more manufacturing processes for the product; iteratively applying a genetic algorithm to the set of candidate solutions and thereby yielding a set of optimized solutions; and presenting the set of optimized solutions for the product to the customer. These recited limitations are concepts that are related to fundamental economic principles of selecting Certain Methods of Organizing Human Activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of an interface on claim 12 for receiving a request data/quote, transmitting the data/quote.  This generic limitation is no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       
2B:   As discussed with respect to Step 2A prong 2, the claims recite and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  

Dependent claims 2-5, 7-10 and 13-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barto et al. (7,127,310 Barto et al.) in view of Cherneff et al. (6,233,493 hereinafter Cherneff) in view of Viera et al. (2015/0019365 hereinafter Viera) further in view of Hara et al. (2008/0189152  herinafter Hara).
	With respect to claim 1 Barto  teaches methods for a computer-implemented method for selecting a manufacturing solution for manufacturing a product for a customer, where the manufacturing solution is comprised of two or more manufacturing processes, comprising (Abstract).
	receiving a set of quotes for manufacturing the product, where each quote identify a manufacturer providing the given quote, provides a listing of manufacturing processes in the given quote, a cost of the given quote, and a processing time for the given quote; receiving a set of precedence for the manufacturing processes process-operation to be scheduled; the latest completion time acceptable to the consumer 315, and the location from which the consumer 315 will be transported to the provider 325)(col. 8, lines 59-67);
	generating a set of candidate solutions from the set of quotes, where each candidate solution accounts for the set of precedence and is comprised of one or more quotes, such that the one or more quotes in a given candidate solution includes each of the two or more manufacturing processes for the product; presenting the set of optimized solutions for the product to the customer  (i.e. The method 330 begins by providing a budget for the consumer 315 for a particular process resource, e.g., process time on the process tool 115 it next wants to consume, as set forth in box 335. The budget can be structured to affect the operation of the process flow 300. For instance, consumers 315 having a higher priority for completing the process flow 300 may be afforded greater budgets to increase their chances of successfully acquiring the desired process resource. In general, the budget depends on the processing time of the process step, lot priority, lateness with respect to meeting its due date, and other factors. In some embodiments, a consumer 315 may provide a budget calculator to the provider 325. The budget calculator permits the provider 325 to determine the priority of the consumer 315 relative to other engagements previously booked by the provider 325)(col. 8, lines 41-55).

	With respect to receiving values for a first weight, a second weight and a third weight from the customer, where the first weight pertains to cost of the manufacturing solution, the second weight pertains to the processing time for the manufacturing solution and the third weight pertains to the quality of the product;” and “each candidate solution in the set of candidate solutions is evaluated according to the fitness function using the values for the first weight, the second weight and the third weight.  Viera teaches on Figure 3 and corresponding paragraph 0049 “in this approach, a mobile device user accesses the platform 300 through a browser or mobile app 304 executing on the user's mobile device 302. Using an input interface, the user specifies a first data set 305 that defines a product or service that the mobile device end user desires to buy, a designated time at or by which the product or service is to be provided (to the end user), and a value that the end user is willing to pay for the product or service. The first data set 305 thus is indicative of the end user's intention to buy the desired product or service (assuming he or she can obtain that product or service at a desired time and price). To facilitate a possible transaction involving the desired product or service, the 


	Claim 2 further recites randomly selecting the manufacturing process until a particular solution is obtained.  Official Notice is taken that it is old and well known to randomly select offers or the like when no specific targeting criteria or profile is known.  It would have been obvious to use that same concept for selecting the manufacturing process in order to randomly select a manufacturing process, when the processes haven’t been evaluated to see which one will work.

	With respect to claims 3-4,  Cherneff further teaches wherein availability of the two or more manufacturing processes is maintained using a tracking vector, where tracking of lots or work-in-process through the manufacturing process to enable resources to be managed in the most efficient manner. Specifically, in response to MES prompts, a user inputs requested information regarding work-in-process and entity status. For example, when a user performs a PM on a particular entity, the operator logs the performance of the PM (an "event") into an MES screen to update the information stored in the database with respect to the status of that entity. Alternatively, if an entity is to be taken down for repair or maintenance, the operator logs this information into the MES database, which then prevents use of the entity until it is subsequently logged back up to a production ready state)(col. 2, lines 24-37).

	With respect to claim 5, Barto further teaches evaluating each candidate solution in the set of candidate solutions according to a fitness function that minimizes cost of the manufacturing solution and processing time for the manufacturing solution while maximizing quality of the product (i.e. the lot scheduling agent 405 tries to minimize costs while staying on schedule. The machine scheduling agent 410 tries to optimize tool utilization while maximizing profits).



	With respect to claim 7, Cherneff further teaches wherein iteratively applying a generic algorithm to the set of candidate solutions includes applying a crossover operation to the selected parents and applying a mutation operation (i.e.   In general, a genetic algorithm functions by applying operators ( crossover and mutation) to a population of possible solutions referred to as "chromosomes". Crossover is analogous to the (simplified) genetic phenomenon when genetic material crosses over from one chromosome to another. The general process followed by genetic algorithm 14 is to evaluate the fitness of a set (population) of possible solutions (chromosomes). Then create a new population by performing operations such as crossover, reproduction, and mutation. Discard the old population and iterate using the new population)(col. 5, lines 26-28).  It would have been obvious to have included the teachings of Cherneff in order to discard the old and iterate the new.    

	With respect to claim 8,  Barto teaches identifying a bottleneck manufacturing process in the particular candidate solution; selecting another quote from the set of quotes, where the selected quote includes the bottleneck manufacturing process; and
appending the another quote to the particular candidate solution (i.e.  the cost of making the process tool 115 unavailable to other lots in order to service a given lot, and depends dynamically on the relationships among various process tools 115 in the fab. In general, different opportunity costs may be appropriate for bottlenecks and non -bottlenecks). 

	With respect to claims 9-10, Barto teaches receiving, by a production quote interface, a request for quote for manufacturing the product from the customer, where the request for quote incudes design data for the product and the design data is extracted from a computer-aided design tool; encoding, by the production quote interface, the design data for the product into an encoded product feature format; and transmitting, by the production quote interface, the request for quote to one or more manufacturers, where the design data in the request for quote is in the encoded product feature format; components for the product includes a type of material, manufacturing process, dimensions  (FIGS. 1 and 2, the software agents 265, collectively, are responsible for efficiently scheduling and controlling the lots 130 of wafers 135 through the fabrication process. Each process tool 115 represents a resource that may be employed for this purpose. For instance, the process tool 115 may be a fabrication tool used to fabricate some portion of the wafers 135, i.e., layer, pattern, dope, or heat treat the wafers 135. Or, the process tool 115 may be a metrology tool used to evaluate the performance of various parts of the process flow 100. Thus, the software agents 265 are capable of assessing a plurality of resources for subsequent processing of the lots 130 of wafers 135, allocating the resources represented by the process tools 115, and negotiating among themselves for the allocation of those resources for subsequent processing of the lot 130 of wafers 135).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barto et al. (7,127,310 Barto et al.) in view of Cherneff et al. (6,233,493 hereinafter Cherneff) in view of Takata et al. (2014/0379492 hereinafter Takata).
	With respect to claim 12, Barto teaches methods for a computer-implemented method for selecting a manufacturing solution for manufacturing a product for a customer, where the manufacturing solution is comprised of two or more manufacturing processes, comprising (Abstract).
	receiving a set of quotes for manufacturing the product, where each quote identify a manufacturer providing the given quote, provides a listing of manufacturing processes in the given quote, a cost of the given quote, and a processing time for the given quote; receiving a set of precedence for the manufacturing processes which comprise the manufacturing solution (i.e. the consumer software agent 305 requests bids from all eligible providers 325 on behalf of a consumer 315. When a consumer software agent 305 requests a bid, it gives the provider software agent 310 pertinent information such as: the earliest time to begin transport from the last machine; the process-operation to be scheduled; the latest completion time acceptable to the consumer 315, and the location from which the consumer 315 will be transported to the provider 325)(col. 8, lines 59-67);
	generating a set of candidate solutions from the set of quotes, where each candidate solution accounts for the set of precedence and is comprised of one or more quotes, such that the one or more quotes in a given candidate solution includes each of the two or more manufacturing processes for the product; presenting the set of optimized solutions for the product to the customer  (i.e. The method 330 begins by process resource, e.g., process time on the process tool 115 it next wants to consume, as set forth in box 335. The budget can be structured to affect the operation of the process flow 300. For instance, consumers 315 having a higher priority for completing the process flow 300 may be afforded greater budgets to increase their chances of successfully acquiring the desired process resource. In general, the budget depends on the processing time of the process step, lot priority, lateness with respect to meeting its due date, and other factors. In some embodiments, a consumer 315 may provide a budget calculator to the provider 325. The budget calculator permits the provider 325 to determine the priority of the consumer 315 relative to other engagements previously booked by the provider 325)(col. 8, lines 41-55).
	With respect to iteratively applying a generic algorithm.  Cherneff teaches on Abstract generic algorithm operates on the model to construct candidate product portfolios and schedules. Each schedule is evaluated and used to generate an "improved" candidate portfolio in accordance with genetic processing. This process continues to improve the product prioritization and pipeline schedule as measured in terms of an objective criterion such as profit maximization. It would have been obvious to use the generic algorithm of Cherneff in order to obtain the above mentioned advantages.
	With respect to encoding product feature format, so that the features are abstracted from the design. Takata teaches on paragraph 0286 “the content creator can transmit a brief version of the content-plan as the first plan information items to the auction apparatus 500 and then transmit a detailed version of the content-plan as the 

	Claim 13 is similar in scope as claim 2, rejected above and therefore rejected under similar rationale.

	Claims 14-15 are similar in scope as claims 3-4 and therefore rejected under similar rationale.

	Claim 16 is similar in scope as claim 6 and therefore rejected under similar rationale.

	Claim 17 is similar in scope as claim 7, rejected above and therefore rejected under similar rationale.

	Claim 18 is similar in scope as claim 8, rejected above and therefore rejected under similar rationale.

	Claims 19-20 are similar in scope as claims 9-10, rejected above and therefore rejected under similar rationale.

The prior art made of record and not relied upon is considered pertinent to 

applicant's disclosure and all the references on PTO-892 Notice of Reference Cited 

should be duly noted by the Applicant as they can be subsequently used during 

prosecution, at least note as follows:

	CN 109272418 teaches product manufacturing process provided by the product manufacturer, calling the block chain storage interface, and input the product processing data into the chain storage certificate. This method realizes the data sharing of every link in the product manufacturing and forms a complete trusted database of the whole product life cycle.

	Article titled “Production as a Service: Optimizing Utilization in Manufacturing Systems” teaches increasing variability in product volume and desired levels of customization have driven manufacturing companies towards the more flexible paradigm of mass customization.  While there are many advantages to implementing mass customization such as increased sustainability and adaptability, there are significant challenges related to the need for large investments in infrastructure and organizational changes. Mass customization has been able to succeed on a company 

	Billings (2003/0033040) teaches a process is optimized by varying manufacturing inputs to a point where the cost of manufacturing one more unit of defective product is exactly equal to the benefit derived from making one more unit of good product. In another embodiment of the invention, a method of using variation about the mean of various inputs (process operations and materials) is provided to optimize outputs.  

	Article by Keila Martinez titled “Prioritizing customer Orders in a High-End Server Manufacturing Environment Using Artificial Neural Networks” teaches prioritizing customer orders in a high-end server manufacturing environment.  Orders can have different priorities based  on factors such as order type, cycle time, and requested ship date. Orders with the highest priority must be processed first and the delivery due dates must be met for all the orders.  
	
Response to Arguments
The claims pertain to selecting a manufacturing solution for manufacturing a product for a customer by receiving a set of quotes for manufacturing the product. These recited limitations are concepts that are related to fundamental economic principles of selecting a manufacturing solution for manufacturing a product that under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity”.  Accordingly the claim recite an abstract idea. The additional 
Applicant arguments pertaining to claims 1-5, 7-10 are moot, see new grounds of rejection above.
With respect to Applicant’s arguments pertaining to claims 12-20, are moot. See new grounds of rejection above.  

	
Point of contact

	  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688